Citation Nr: 0837904	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision entered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to service connection 
for diabetes mellitus.

The Board remanded the appeal in September 2005 for 
additional development, which was accomplished as directed.  
The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although based in Thailand during the Vietnam War, the 
veteran asserts he flew into Vietnam on various occasions, 
either to train personnel on cargo handling procedures or for 
other purposes.  The evidence of record raises questions that 
need to be addressed further.  First, the veteran reports 
taking a C-130 from Clark Air Force Base to Thailand via Ton 
Son Nhut Air Base, Republic of Vietnam, sometime between 
December 10 and 20, 1965.  As such, it must be determined 
whether there are any records confirming that the appellant's 
plane from Clark Air Force Base first landed in Vietnam 
before moving on to Thailand.

Second, the veteran notes in January and April 2006 
correspondence that, while he departed the Continental United 
States en route to Udorn Royal Thai Air Force Base (RTAFB), 
Thailand, he was diverted to Ubon RTAFB, Thailand, where he 
was assigned to the Aerial Port Squadron that serviced the 
8th Tactical Fighter Wing.  It is from Ubon where the veteran 
claims he performed the claimed temporary duties in Vietnam 
by which he claims entitlement to service connection for 
diabetes mellitus.

It must be resolved where the veteran was actually based in 
Thailand.  His Air Force Form 7 shows his unit of assignment 
as the aerial port squadron at Udorn RTAFB, rather than Ubon.  
The Board notes, however, that two different units are shown: 
the unit appears to have been initially recorded as Det. 1, 
6th Aerial Port Squadron, but the "1" has a diagonal line 
through it and the digit "5" typed in front of it.  
Detachment 5 was located at Ubon, but whoever made the entry 
did not change Udorn to Ubon, and the changed digit was not 
initialed.  The Board adds the copies of the veteran's Air 
Force Form 7 were provided by the National Personnel Records 
Center.  Nonetheless, the Board must infer that the person 
making the entry was aware that Udorn RTAFB and Ubon RTAFB 
were two distinctively different locations.

Of further concern is the Board is not convinced all of the 
veteran's service treatment and personnel records are in the 
claims file.  The Form 7 shows the veteran's tour in Thailand 
as having been from December 1965 to December 1966.  There is 
only one document, a Physical Profile prepared at Don Muang 
RTAFB, Thailand, filed in the service treatment records 
between these dates.  The Board doubts he served an entire 
tour without having any contact with medical authorities for 
one reason or another, to include routine screenings.  His 
service dental records skip from October 1965 to January 
1967.  Again, it is simply unlikely he served an entire 
remote tour without a dental examination.

Further, the service personnel records contain only one 
pertinent Airman Performance Report, which was prepared 
during the veteran's temporary assignment to Don Muang.  
While the report notes the reason for the report as no report 
over the past year, it only covers the period June to 
September 1966.  Nonetheless, the report lists all of the 
veteran's assigned duties, and they do not include functions 
which he asserts as the bases of his claim.  As an Air Force 
administrative specialist, he was rated for his performance 
as an office clerk and a passenger booking agent, including 
baggage tracer action.  This report is silent as to any 
temporary missions or assignments into Vietnam for any 
purpose.  It also notes no involvement with cargo such as 
munitions, etc., or any involvement or duty performed with 
mortuary affairs-another function the veteran claims he 
performed.  Thus, an inquiry as to the existence of other 
documents is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should inquire of the 
National Personnel Records Center as to 
whether all of the veteran's travel, 
service treatment, dental, and personnel 
records have been provided.  The Board is 
particularly interested in securing any DD 
Form 1351, or its predecessor, dating from 
December 10 to 20, 1965 which would 
document that the appellant first landed 
in Vietnam before flying on to Thailand.  
The National Personnel Records Center 
should ascertain and certify whether all 
available records have been provided.  The 
National Personnel Records Center should 
determine exactly where the veteran's home 
base in Thailand was-Ubon or Udorn.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The AMC/RO is to then readjudicate the 
veteran's claim in light of any additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

